Exhibit 10.1
DELPHI CAPITAL MANAGEMENT, INC.
PENSION PLAN FOR ROBERT ROSENKRANZ
Effective January 1, 1992
Amended and Restated Effective as of December 18, 2008

 



--------------------------------------------------------------------------------



 



SECTION 1
INTRODUCTION
Delphi Capital Management, Inc. (the “Employer”) hereby amends and restates,
effective as of December 18, 2008, the Delphi Capital Management, Inc. Pension
Plan for Robert Rosenkranz (the “Plan”) originally adopted effective January 1,
1992, as previously amended, in order to effect certain changes to the Plan in
order to comply with Section 409A of the Code (as defined herein) and thus to
preserve its purpose of serving as an additional inducement to Robert Rosenkranz
to remain in its employ by providing him retirement and related benefits.

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
SECTION 1
  INTRODUCTION     i  
 
           
SECTION 2
  DEFINITIONS     1  
 
           
SECTION 3
  RETIREMENT INCOME AND OTHER BENEFITS     4  
 
           
3.1
  Retirement Benefit at Normal or Late Retirement Date     4  
 
           
3.2
  Annuity Starting Date     4  
 
           
SECTION 4
  PAYMENT FORM AND DISTRIBUTION OF BENEFITS     5  
 
           
4.1
  Normal Form of Retirement Benefit     5  
 
           
4.2
  Retirement Income Option     5  
 
           
SECTION 5
  VESTING     7  
 
           
5.1
  Termination of Service     7  
 
           
SECTION 6
  DEATH BENEFITS     8  
 
           
6.1
  General Rule     8  
 
           
6.2
  Preretirement Surviving Spouse’s Annuity     8  
 
           
6.3
  Post-Retirement Death Benefit     8  
 
           
SECTION 7
  AMENDMENT AND TERMINATION OF PLAN     9  
 
           
7.1
  Termination     9  
 
           
7.2
  Amendments     9  
 
           
SECTION 8
  ADMINISTRATION OF THE PLAN     10  
 
           
8.1
  Administration of the Plan     10  
 
           
8.2
  No Funding Required     10  
 
           
8.3
  Controlling Law     10  
 
           
8.4
  Assignment     10  
 
           
8.5
  Facility of Payment     10  
 
           
8.6
  Employment Agreement     10  
 
           
8.7
  Other Benefits     10  
 
           
8.8
  Binding Agreement     11  

-i-



--------------------------------------------------------------------------------



 



SECTION 2
DEFINITIONS
The following words and phrases as used herein shall have the meanings specified
below, unless a different meaning is plainly required by the context:

  2.1   Actuarial Equivalent — shall mean a benefit of equivalent value based on
factors developed from the following assumptions:

  A.   the mortality assumption is based on the 1984 Unisex Pension Mortality
Table, with a three-year setback in age for Robert Rosenkranz and no setback for
Beneficiaries;     B.   the interest rate is 7-1/2%.

  2.2   Actuary — shall mean the individual actuary or firm of actuaries
selected by the Employer to provide actuarial services in connection with the
administration of the Plan.     2.3   Annuity Starting Date — shall mean the
date on which benefit payments commence under the Plan.     2.4   Affiliated
Company — shall mean any corporation or other business entity which is included
in a controlled group of corporations within which the Employer is also
included, as provided in section 414(b) of the Code, or which is a trade or
business under common control with the Employer, as provided in section 414(c)
of the Code, or which constitutes a member of an affiliated service group within
which the Employer is also included, as provided in section 414(m) of the Code.
    2.5   Beneficiary — shall mean the person or entity who is to receive the
payments, if any, that arc to be made under the Plan after Robert Rosenkranz’s
death. Unless Robert Rosenkranz designates otherwise, his Beneficiary shall be
his Spouse or, if there is none, his estate. Robert Rosenkranz may designate a
person or entity to be his Beneficiary by filing with the Employer a written
designation on a form provided for such purpose.     2.6   Board of Directors or
Board — shall mean the Board of Directors of the Employer.     2.7   Code —
shall mean the Internal Revenue Code of 1986, as amended, and the same as may be
further amended from time to time.     2.8   Compensation — shall mean for any
calendar year beginning on or about the Effective Date the aggregate of Robert
Rosenkranz’s taxable income as reported on his Form W-2 from each Affiliated
Company for that year plus amounts contributed for that year as a deferral under
a cash or deferred arrangement described in section 401(k) of the Code or to a
plan described in Section 125

 



--------------------------------------------------------------------------------



 



      of the Code, less (a) any severance pay, tuition, auto expense or moving
expense reimbursements or allowances, (b) any taxable income arising from the
exercise of stock options, the receipt or vesting of, or payment under,
restricted or deferred shares or other equity-based awards and (c) any imputed
taxable income resulting from Employer-provided group life insurance coverage
which is included as taxable income on Form W-2.     2.9   Credited Service —
shall mean the sum of (A) and (B) where (A) is Robert Rosenkranz’s years of
employment with the Employer or an Affiliated Company from and after the
Effective Date, with a partial year treated as a full year, and (B) is fourteen
years.     2.10   Effective Date — shall mean January 1, 1992.     2.11  
Employer — shall mean Delphi Capital Management, Inc. and any successor thereof.
    2.12   Final Average Earnings — shall mean the average of Robert
Rosenkranz’s Compensation for the five consecutive calendar years out of the
last ten calendar years prior to his retirement or termination of employment
with the Employer and each Affiliated Company which yields the highest average.
    2.13   Normal Annuity Form — shall mean a straight life annuity for Robert
Rosenkranz’s life.     2.14   Plan — shall mean the Delphi Capital Management,
Inc. Pension Plan for Robert Rosenkranz as set forth herein and as it may be
amended from time to time.     2.15   Retirement Date — shall mean the date on
which Robert Rosenkranz Separates from Service with the Employer and all
Affiliated Companies.

  A.   Normal Retirement Date. Robert Rosenkranz’s Normal Retirement Date shall
be the first day of the month coincident with or next following his 65th
birthday.     B.   Late Retirement Date. Robert Rosenkranz’s Late Retirement
Date shall be the first day of the month coincident with or next following his
actual Separation from Service with the Employer and all Affiliated Companies
after his Normal Retirement Date.

  2.16   Separate From Service and Separation From Service — shall each have the
meaning set forth in Treas. Reg. Section 1.409A-1(h).     2.17   Social Security
Covered Compensation — shall mean the average of the contribution and benefit
bases in effect under section 230 of the Social Security Act for each year in
the 35-year period ending with the year in which Robert Rosenkranz attains his
Social

 



--------------------------------------------------------------------------------



 



      Security Retirement Age. The determination for any year preceding the year
in which Robert Rosenkranz attains his Social Security Retirement Age shall be
made by assuming that there is no increase in the contribution and benefit bases
in effect under section 230 of the Social Security Act after the determination
year and before Robert Rosenkranz attains his Social Security Retirement Age.  
  2.18   Social Security Retirement Age — shall mean the retirement age
applicable to Robert Rosenkranz under section 216(1) of the Social Security Act,
except that such section shall be applied without regard to the age increase
factor, and as if the early retirement age under section 216(1)(2) of such Act
were 62.     2.19   Spouse — shall mean the person, if any, to whom Robert
Rosenkranz is lawfully married at the time of his death prior to retirement, at
the time of his retirement, or at the time his benefits are to commence, as the
case may be.

 



--------------------------------------------------------------------------------



 



SECTION 3
RETIREMENT INCOME AND OTHER BENEFITS

  3.1   Retirement Benefit at Normal or Late Retirement Date. Robert
Rosenkranz’s annual benefit on his Normal or Late Retirement Date, when paid in
the Normal Annuity Form, shall be in an amount equal to (A) plus (B), minus (C),
all determined as of the date benefits commence:

  A.   .85% of Robert Rosenkranz’s Final Average Earnings which are not in
excess of Social Security Covered Compensation plus 2% of Robert Rosenkranz’s
Final Average Earnings in excess of Social Security Covered Compensation,
multiplied by Credited Service (not to exceed 35 years), plus     B.   1% of the
Robert Rosenkranz’s Final Average Earnings multiplied by Credited Service in
excess of 35 years, minus     C.   Robert Rosenkranz’s benefit, paid in the form
of a straight life annuity for his life under the Reliance Standard Life
Insurance Company Pension Plan.

      Notwithstanding the foregoing, if Robert Rosenkranz Separates from Service
with the Employer and all Affiliated Companies on a Late Retirement Date, his
benefit shall be the greater of the amount determined above as of his Late
Retirement Date or the Actuarial Equivalent of the amount determined under the
formula as of his Normal Retirement Date.     3.2   Annuity Starting Date.
Subject to Section 3.3 below, payments shall begin with the first day of the
first month following the month in which Robert Rosenkranz Separates from
Service with the Employer and all Affiliated Companies on or after his Normal
Retirement Date. The monthly payment shall be one-twelfth of the amount
determined under Section 3.1.     3.3   Section 409A. It is intended that this
Plan will comply with Section 409A of the Code and any regulations and
guidelines issued thereunder, to the extent the Plan is subject thereto, and the
Plan shall be interpreted on a basis consistent with such intent.
Notwithstanding any provision to the contrary in this Plan, if Robert Rosenkranz
is deemed on the date of his Separation From Service to be a “specified
employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)), then with
regard to any payment that is required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code, the portion, if any, of such payment so
required to be delayed shall not be made prior to the earlier of (i) the
expiration of the six (6)-month period measured from the date of his Separation
From Service, or (ii) the date of his death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments delayed pursuant to this Section
shall be paid to Robert Rosenkranz in a lump sum.

 



--------------------------------------------------------------------------------



 



SECTION 4
PAYMENT FORM AND DISTRIBUTION OF BENEFITS

  4.1   Normal Form of Retirement Benefit. Robert Rosenkranz’s benefit shall be
paid in the Normal Annuity Form unless he elects an alternate form of payment in
accordance with Section 4.2.     4.2   Retirement Income Option. Robert
Rosenkranz may elect to receive his benefit in accordance with one of the
following options in an annual amount of benefit which is the Actuarial
Equivalent of the benefit payable in the Normal Annuity Form.

  Options:   A reduced annual amount of benefit payable to Robert Rosenkranz for
his life with 50% or 100% of such reduced annual amount continued upon his death
to his designated Beneficiary for life.

      The election of an Option and the designation of a Beneficiary in
accordance with this Section shall be subject to the following rules:

  A.   Any election (including but not limited to the designation of a
Beneficiary) shall be made prior to Robert Rosenkranz’s Annuity Starting Date,
and shall be in writing on forms provided for such purpose. No election, or
revocation thereof, shall be permitted after the Annuity Starting Date.     B.  
If any Beneficiary designated by Robert Rosenkranz under an option dies before
his Annuity Starting Date, the election shall be deemed null and void and,
unless he elects another option and designates another Beneficiary, the benefit
shall be paid in accordance with Section 4.1.     C.   If any Beneficiary
designated under the Options dies after Robert Rosenkranz’s Annuity Starting
Date, the option shall continue in effect, the annual amount of benefit payable
at the time of the Beneficiary’s death shall remain unchanged, and no further
benefits shall be payable upon Robert Rosenkranz’s death.

SECTION 5
VESTING

  5.1   Termination of Service. Robert Rosenkranz shall have a nonforfeitable
right to the amount of benefit he has earned as calculated under Section 3.1 as
of the date of his Separation from Service with the Employer and all Affiliated
Companies.

 



--------------------------------------------------------------------------------



 



SECTION 6
DEATH BENEFITS

  6.1   General Rule. No death benefits shall be payable under this Plan except
as provided by this Section 6.     6.2   Preretirement Surviving Spouse’s
Annuity. If Robert Rosenkranz dies before commencing to receive payment of his
benefit, his Spouse shall be entitled to receive monthly payments as hereafter
provided. In each case, the benefit amount shall be derived from the formula
under Section 3.1 based on Credited Service and Final Average Compensation at
date of death with appropriate reductions to reflect early commencement and
conversion to a joint and 50% survivor annuity.

  A.   Death after age 55: Payments to the surviving Spouse shall be 50% of the
amount Robert Rosenkranz would have received had he elected a joint and 50%
survivor annuity with his Spouse as survivor annuitant and had retired on the
day before his death and elected to have benefits commence immediately. The
Annuity Starting Date shall be the first day of the month coinciding with or
next following the date of Robert Rosenkranz’s death.     B.   Death before age
55: Payments to the surviving Spouse shall be determined as if Robert Rosenkranz
had (i) separated from service on the date of his death, (ii) survived to age
55, (iii) retired with an immediate joint and 50% survivor annuity at age 55,
and (iv) died on the day after the day on which he would have attained his 55th
birthday. The Annuity Starting Date shall be the first day of the month
coinciding with or next following the date Robert Rosenkranz would have attained
age 55.     C.   The benefits payable pursuant to this Section 6.2 shall cease
with the payment for the month in which the death of Robert Rosenkranz’s Spouse
occurs.

  6.3   Post-Retirement Death Benefit. If Robert Rosenkranz dies after payment
of benefits begins, a death benefit shall be payable only if the method of
payment he selected expressly provides for a survivor or other benefit payable
upon his death.

SECTION 7
AMENDMENT AND TERMINATION OF PLAN

  7.1   Termination. The Employer reserves the right to terminate the Plan at
any time by action of its Board of Directors, with the prior approval of the
Compensation Committee of the Board of Directors of the Employer’s parent,
Delphi Financial Group, Inc., or any successor to such committee (the
“Compensation Committee”). No termination shall be effective until written
notice thereof is

 



--------------------------------------------------------------------------------



 



      delivered to Robert Rosenkranz. In the event of any such termination, the
Employer shall pay the benefit accrued through the date of delivery of notice of
termination in accordance with the terms of the Plan.     7.2   Amendments. The
Employer shall have the right, through its Board of Directors and subject to the
prior approval of the Compensation Committee, to amend this Plan at any time and
to any extent that it may deem advisable. Without the written consent of Robert
Rosenkranz, no such amendment shall cause a reduction of benefits then accrued
or in pay status or accelerate the payment of benefits earned under the Plan.

SECTION 8
ADMINISTRATION OF THE PLAN

  8.1   Administration of the Plan. The Plan shall be administered by the
Compensation Committee, as designee of the Board. The Compensation Committee
shall have the power:

  A.   to adopt such rules and regulations consistent with the provisions of the
Plan;     B.   to construe and interpret the Plan and to resolve all questions
arising under the Plan;     C.   to direct the Employer to pay benefits under
the Plan; and     D.   to give such other directions and instructions as may be
necessary for the proper administration of the Plan.

  8.2   No Funding Required. The rights and benefits of Robert Rosenkranz and
any Beneficiary hereunder shall be solely those of an unsecured creditor of the
Employer. No assets acquired or held by the Employer shall be deemed to be held
by the Employer in trust for any of them hereunder or to be security for the
performance of any obligation of the Employer hereunder.     8.3   Controlling
Law. This Plan and all questions relating to its validity, interpretation,
performance or enforcement, shall be governed by and construed in accordance
with the laws of the State of New York.     8.4   Assignment. Except for the
right to designate a Beneficiary, Robert Rosenkranz may not assign, transfer,
pledge or encumber his rights under this Plan. The right of any Beneficiary to
the payment of benefits under this Plan may not be assigned, transferred,
pledged or encumbered.

 



--------------------------------------------------------------------------------



 



  8.5   Facility of Payment. If the Employer finds that any person to whom any
payment is payable under this Plan is unable to care for his affairs because of
illness or accident, or is a minor, any payment due (unless a prior claim
therefor shall have been made by a duly appointed guardian, committee or other
legal representative) may be paid to the spouse, a child, or a parent or a
brother or sister, or to any person deemed by the Employer to have incurred
expense for such person otherwise entitled to payment, in such manner and
proportions as the Employer may determine. Any such payment shall be a complete
discharge of the liabilities of the Employer under this Plan.

  8.6   Employment Agreement. Nothing contained herein shall be construed as
conferring upon Robert Rosenkranz the right to continue in the Employer’s
employ.     8.7   Other Benefits. Any amount payable under this Plan shall not
be deemed salary or other compensation for the purpose of computing benefits to
which Robert Rosenkranz may be entitled under any plan, program or arrangement
of the Employer for the benefit of its employees.     8.8   Binding Agreement.
This Plan shall be binding upon the Employer and its successors and assigns and
shall be binding upon and inure to the benefit of Robert Rosenkranz and his
Beneficiary. This Plan supersedes any prior agreement between Employer and
Robert Rosenkranz with respect to the subject matter hereof.

          IN WITNESS WHEREOF, the Employer has caused this Plan to be executed
and attested on its behalf by its duly authorized officers as of December 18,
2008.

                  ATTEST:   Delphi Capital Management, Inc.    
 
               
By:
  /s/ CHAD W. COULTER   By:   /s/ THOMAS W. BURGHART    
 
 
 
     
 
   
 
  Chad W. Coulter       Thomas W. Burghart    
 
  Secretary       Vice President and Treasurer    

 